Citation Nr: 0731114	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-33 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for 
bilateral hearing loss and, if so, whether the reopened 
claim should be granted.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from April 1963 to 
April 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

The veteran was scheduled for a Board hearing at the RO in 
April 2006, but cancelled the hearing and requested that it 
be rescheduled.  He was scheduled for a Board hearing 
conducted via videoconference in July 2007, but cancelled 
that hearing and did not request that it be rescheduled.  As 
such, the Board believes all due process requirements were 
met with regard to his hearing request.

The Board notes that, in a May 1988 decision, the Board 
denied the veteran's claim for service connection for 
bilateral hearing loss.  He was notified in writing of the 
Board's action.  That determination is final, and may not be 
reopened without evidence deemed to be new and material. The 
current appeal comes before the Board, in pertinent part, 
from the RO rating decision of January 2004 that declined to 
find that new and material evidence was received to reopen 
the previously denied claim for service connection for 
bilateral hearing loss.

The Board points out in this regard, however, that in the 
August 2004 statement of the case, it appears that the RO 
reopened the claim and then denied it.  However, before the 
Board may reopen a previously denied claim, it must conduct 
an independent review of the evidence to determine whether 
new and material evidence has been submitted sufficient to 
reopen a prior final decision.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd, 83 F.3d 1380 (Fed.Cir. 1996); Jackson 
v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.  Furthermore, if the Board finds that new 
and material evidence has not been submitted, it is unlawful 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  Consequently, the first issue 
that must be addressed by the Board is whether the previously 
denied claim ought to be reopened.  38 U.S.C.A. § 5108 (West 
2002).

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	A May 1988 Board decision denied the veteran's claim for 
service connection for bilateral hearing loss, based on 
a finding that there was no evidence that the disorder 
was incurred in service.  The veteran was notified of 
the Board's action and that decision is final.

2.	Evidence received since the May 1988 Board decision that 
denied service connection for bilateral hearing loss is 
not cumulative and redundant, was not previously on 
file, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Evidence received since the May 1988 Board decision that 
denied the veteran's claim for service connection for 
bilateral hearing loss is new and material, and the claim for 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. §§ 
3.156(a) (2007) and 38 C.F.R. § 20.1100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007).  Regulations implementing the VCAA have now been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  The VCAA and implementing regulations apply 
in the instant case.  In Quartuccio v. Principi, 16 Vet. App. 
183 (2002), the United States Court of Appeals for Veterans 
Claims (Court) provided guidance regarding the notice 
requirements mandated by the VCAA.  (Regulations implementing 
the VCAA also include a new definition of new and material 
evidence.  The new definition applies only to claims to 
reopen filed on or after August 29, 2001 and, as the instant 
petition to reopen was filed in July 2003, applies here.)

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, other than 
that which the Board will be seeking through the development 
specified in the Remand portion of this decision, below.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claim should be reopened.  As this claim is, in 
fact, being reopened and then remanded, any potential 
violation of the Court's recent holding in Kent v. Nicholson, 
20 Vet. App. 1 (2006) (VCAA notice requirements with respect 
to reopening claims), is rendered moot.

II.	New and Material Evidence

The Board, in a decision dated in May 1988, denied the 
veteran's claim for service connection for bilateral hearing 
loss.  The Board found at that time that there was no 
evidence of record that linked the veteran's hearing loss to 
service.  The appellant was duly notified of the Board's 
action, and the decision was therefore final, based upon the 
evidence then of record.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 
20.1100.

The evidence of record at the time of the Board's May 1988 
decision that denied service connection for bilateral hearing 
loss included the veteran's service medical records.  When 
examined for induction into service in February 1963, 
audiometric testing did not show hearing loss, and he was 
found qualified for induction.  Results of an August 1963 
audiogram were determined not to represent accurately the 
veteran's organic hearing acuity.  Ear plugs and medication 
were prescribed for reasons that were not identified in the 
clinical records.  In February 1964, the veteran was seen in 
the clinic with complaints of right ear trouble for the past 
two days.  The impression was mild early otitis externa of 
the right ear.  When examined for separation from service in 
February 1965, the veteran's hearing on the whispered voice 
test was reported as 15/15, in each ear.

The veteran's service record indicates that his awards and 
decorations include those for "Expert (M-14), "Marksman 
(Rifle)", "Sharpshooter (Pistol)", and "Marksman (Pistol 
45)". 

Also of evidence were post service VA medical records dated 
in March 1986 that reflect the veteran's complaints of 
ringing in his ears for several weeks.  Tinnitus was 
diagnosed.  Results of audiometric testing performed by VA in 
May 1986 showed high frequency sensorineural hearing loss in 
both ears.  According to that record, the examiner opined 
that the veteran's disorder was possibly secondary to noise 
exposure.

During his May 1987 personal hearing at the RO, the veteran 
testified that he performed artillery work in service, first 
in the 81 Mortars and then in the 106 Rifleworks, that were 
mounted on a jeep to knock out tanks.  He said he was a 
gunner on midst on "80 weapons, 81s, and then 106".  While 
in Hawaii, the veteran said a sergeant ordered everyone to 
fire without ear plugs.  The veteran experienced bleeding 
ears for which he sought treatment.  He said they were 
supposed to have ear plugs all the time.  After discharge he 
sought private medical treatment from a physician who 
referred him to VA for further care, but the doctor no longer 
had the records.  The veteran denied a post service history 
of noise exposure. 

The May 1988 Board decision was final based upon the evidence 
then of record.  38 U.S.C.A. § 7105.  However, a claim will 
be reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
May 1988 Board decision that was the last final adjudication 
that disallowed the veteran's claim.

Under the current regulation, new and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2007).

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, the decision in Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998) stressed that under the 
regulation new evidence could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra, at 1363.

An application to reopen the veteran's current claim was 
received by the RO in July 2003.  The new evidence added to 
the record includes VA medical records, dated from January to 
July 2003, and the veteran's and his comrade's written 
statements in support of the veteran's claim.

The VA medical records include results of an April 2003 
audiogram that reported bilateral sensorineural hearing loss.  
Hearing aids were prescribed.

In a December 2003 signed statement, F.L.T., the veteran's 
service comrade, said that he served with the veteran in the 
25th Infantry Division from 1963 to 1965.  He said they were 
in the 81mm. mortar and 106 recoilless rifle platoon, MOS 114 
and 112.  According to F.L.T., the platoon sergeant ordered 
firing of the 106 rifle without ear plugs that resulted in a 
two week stay in the infirmary due to bleeding from both 
ears.

In an August 2007 written statement, the veteran's service 
representative said that the 106 recoilless rifle was an 
anti-tank weapon and the anti-tank round was a rocket-
propelled armor piercing grenade approximately three feet 
long.  

The evidence added to the record since the May 1988 Board 
decision is new, tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised on a finding that the veteran's diagnosed 
hearing loss was not related to service, evidence showing 
exposure to acoustic trauma in service, tends to relate to an 
unestablished fact necessary to substantiate the claim.  In 
the Board's opinion, this evidence provides a more complete 
picture of the veteran's disability and its origin, and thus 
does bear directly and substantially upon the specific 
matters under consideration, and is so significant as to 
warrant reconsideration of the merits of the claims on 
appeal.  See Hodge, supra.  Thus, this evidence is new and 
material, and we may reopen the appellant's claim of 
entitlement to service connection for bilateral hearing loss.  
The credibility of this evidence is presumed for the purposes 
of reopening.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A.  Here, as noted below in the Remand, 
the Board is requesting additional development with respect 
to the underlying claim of service connection for bilateral 
hearing loss, and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.


ORDER

New and material evidence having been received, the claim for 
service connection for bilateral hearing loss is reopened, 
and the appeal is, to that extent, granted.
REMAND

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He contends that he was exposed to 
acoustic trauma in service.  His service medical records 
include the results of the August 1963 audiogram that were 
determined not to represent accurately his organic hearing 
acuity, although ear plugs and medication were prescribed for 
unidentified reasons.  In February 1964, he was seen with 
complaints of right ear trouble, diagnosed as mild early 
otitis externa of the right ear.  When examined for 
separation from service in February 1965, the veteran's 
hearing on the whispered voice test was reported as 15/15, in 
each ear.

The veteran's discharge record indicates that his awards and 
decorations include those for "Expert (M-14), "Marksman 
(Rifle)", "Sharpshooter (Pistol)", and "Marksman (Pistol 
45)". 

In support of his claim, the veteran submitted the December 
2003 signed statement from F.L.T., his service comrade, to 
the effect that he served with the veteran in the 25th 
Infantry Division from 1963 to 1965.  He said they were in 
the 81mm. mortar and 106 recoilless rifle platoon, MOS 114 
and 112.  According to F.L.T., the platoon sergeant ordered 
firing of the 106 rifle without ear plugs that resulted in a 
two week stay in the infirmary due to bleeding from both 
ears.

In his August 2007 written statement, the veteran's service 
representative said that the 106 recoilless rifle was an 
anti-tank weapon and the anti-tank round was a rocket-
propelled armor piercing grenade approximately three feet 
long.  

However, the veteran and his comrade's lay assertions are 
sufficient evidence of the exposure to acoustic trauma in 
service, regardless of whether there is competent medical 
evidence confirming the severity and extent of hearing loss 
as described.  So further medical inquiry is warranted at 
this point as to whether his claimed conditions are service-
related.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (where lay evidence provided is credible and 
competent, the absence of contemporaneous medical 
documentation does not preclude further evaluation as to the 
etiology of the claimed disorder).

First, F.L.T's statement alludes to a hospitalization in 
service, although the service medical records do not reflect 
it.  The veteran should be requested to the provide the 
approximate month and year of an infirmary or hospital stay 
for any ear disorder and efforts should be made to obtain 
secondary sources of service medical records, including 
records from the United State Surgeon General's Office (SGO) 
reports, as appropriate. 

Second, the Board is of the opinion that the veteran should 
be afforded appropriate VA examination to determine the 
etiology of any bilateral hearing loss and tinnitus found to 
be present.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the 
appellant appropriate notice 
under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2007) and 38 C.F.R. 
§ 3.159(b) (2007), that includes 
an explanation as to the 
information or evidence needed to 
establish disability ratings and 
effective dates for the service 
connection claims on appeal, as 
outlined by the court in Dingess/ 
Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	The veteran should be requested 
to provide the approximate month 
and year of any in-service 
hospitalization or infirmary stay 
for treatment of an ear disorder 
in service.  

3.	 If, and only if, the veteran 
provides the approximate month 
and year of his infirmary stay or 
hospitalization in service, 
should the RO/AMC request all 
secondary sources of service 
medical records, including 
morning reports or other records 
from the SGO, as appropriate, for 
the period identified by the 
veteran (keeping in mind that 
requests for SGO records must not 
exceed 60 day periods).  Any 
information obtained is to be 
associated with the veteran's 
claims folder.  If the search(es) 
for alternate records is (are) 
negative, documentation to that 
effect must be placed in the 
veteran's claims folder.  
Moreover, the veteran and his 
representative should be 
notified, in writing, of any 
failed attempt.

4.	The RO/AMC should obtain all VA 
medical records regarding the 
veteran's treatment for the 
period from August 2003 to the 
present.  If any records are 
unavailable, a note to that 
effect should be placed in the 
claims file and the veteran and 
his representative should be so 
advised in writing.

5.	Then, the veteran should be 
afforded appropriate VA 
examinations, e.g., ear disease, 
audio, performed by a physician, 
to determine the etiology of any 
bilateral hearing loss and 
tinnitus found to be present.  A 
complete history of the claimed 
disorders should be obtained from 
the veteran, including any post-
service occupational exposure to 
acoustic trauma.  All indicated 
tests and studies should be 
accomplished and all clinical 
findings reported in detail.  The 
examiner should review the 
veteran's claims folder, 
including a complete copy of this 
REMAND, and acknowledge such 
review in the examination report.  
The examiner is requested to 
respond to the following 
questions:

a.	Does the veteran have 
bilateral hearing loss or 
tinnitus or another 
audiologic disorder?

b.	Is it at least as likely as 
not (i.e., at least a 50-50 
probability) that any such 
diagnosed bilateral hearing 
or tinnitus is related to a 
disease or injury in service 
(including exposure to 
acoustic trauma in service 
including the August 1963 
and February 1964 notations 
in the service medical 
records), or is such an 
etiology or relationship 
unlikely (i.e., less than a 
50-50 probability)?

c.	A rationale should be 
provided for all opinions 
rendered.  The examiner 
should indicate in the 
examination report if the 
veteran's medical records 
were reviewed.

NOTE: The term "at least 
as likely as not" does 
not mean merely within 
the realm of medical 
possibility, but rather 
that the weight of 
medical evidence both 
for and against a 
conclusion is so evenly 
divided that it is as 
medically sound to find 
in favor of causation as 
it is to find against 
it.

6.	Then, the RO/AMC should re-
adjudicate the veteran's claims 
for service connection for 
bilateral hearing loss and 
tinnitus.  If the benefits sought 
on appeal remain denied, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the 
case (SSOC).  The SSOC should 
contain notice of all relevant 
actions taken on the claims, to 
include a summary of the evidence 
and applicable law and 
regulations considered pertinent 
to the issues currently on appeal 
since the August 2004 and April 
2007 statements of the case, 
regarding service connection for 
bilateral hearing loss and 
tinnitus, respectively.  An 
appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


